Title: From John Adams to James Lovell, 6 February 1778
From: Adams, John
To: Lovell, James


     
      My dear Friend L.
      Braintree Feby. 6. 1778
     
     I have received, this Morning, by several Hands and at other Times during the last Week, Several of your Favours. I will endeavour to acknowledge each if I can but if I should mistake in my Hurry and omit, one or two I hope you will excuse it. One of Jany 1. one of Jany. 17. one of Jany 21. one of Jany. 20. with their Enclosures.
     I will, do all I can to ensure a Passage for the Resolution of Congress respecting G. Burgoines Army, by sending Copies by half a Dozen different Vessells. But I fancy the surest Way of getting any Thing, published in Europe is to publish it in all the American News Papers, for then it goes by every Vessell nay it is conveyed even by the Enemy.
     I beg you would, favour me with Journals Newspapers, and every Thing else but especially with the elegant and entertaining Traits of your own Pen. I have received several Instances of Politeness, from the Marquis De La Fayette and from the Baron De Kalb, containing several large Packetts, as well as several Letters of Introduction to their Friends for which I feel a great deal of Gratitude.
     Resolved that the Navy Board of Boston be directed to transmit, to the Commissioners of these united States at Paris, all the Boston Newspapers from Time to Time, as they shall be published, and as opportunities present, and to send Duplicates and Triplicates by different Conveyances.
     I wish you would get Some such Resolution passed, because the Utility of it is obvious. These need not be thrown overboard in Case of Capture for they will do good even in the Hands of our Enemies. &c.
    